Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 4/26/22.  As directed by the amendment: claims 1, 9, 11-16, and 23-25 have been amended, claims 27-28 have been cancelled, and claims 30-32 have been added.  As per below, the application is in condition for allowance of claims 1-16, 23-26, and 29-32.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed percussive therapy device/method of use, the prior art does not disclose, either alone or suggest in combination, a percussive therapy device including a housing, electrical source, motor positioned in the housing, switch for activating the motor, push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor, wherein a massage attachment is removably received on a distal end of the push rod assembly, and an attachment module operatively connected to and removable from the housing of the device, the attachment module includes at least one biometric sensor configured to obtain biometric data of a user, wherein the attachment module and massage attachment are: connected at the same time as each other (per independent claim 1 and 9), including an attachment module housing having a securement recess with a curved interior surface which connects to a curved outer surface of the housing which surrounds the push rod assembly (independent claim 13), and the massage attachment received at a first location, the attachment module received at a second location on the device wherein the first and second locations are different (independent claim 32).
The closest prior art references of record are: Dai et al. (2021/0128402), Pepe (2017/0304145), Loghmani et al. (2018/0243158), Colloca et al. (2007/0150004), Blain et al. (2020/0294423), Pepe (2020/0268594), Paspatis et al. (2022/0007810), Marton et al. (10,314,762), Hirosawa (JP 04-47440), and Goldstein (2018/0008512).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1, 9, 13, and 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785